FILE COPY




                                   No. 07-14-00026-CV

In the Interest of S.C., a Child             §      From the 286th District Court
                                                      of Hockley County
                                             §
                                             §      July 23, 2014

                                             §      Opinion by Justice Pirtle
                                             §
                                             §

                                     JUDGMENT


       Pursuant to the opinion of the Court dated July 23, 2014, it is ordered, adjudged

and decreed that the judgment of the trial court be affirmed.

       Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.

       It is further ordered that this decision be certified below for observance.

                                           oOo